 16DECISIONSOF NATIONALLABOR RELATIONS BOARDMcLain Trucking,Inc.andWilliam Kusley. Case25-CA-4080November 4, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn September 7, 1971, Trial Examiner William W.Kapell issued the attached Decision in this proceed-ing. Thereafter, General Counsel filed exceptions anda supporting brief. Respondent filed cross-exceptionsand a supporting brief as well as a brief in support ofthe Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe complaint herein be, and it hereby is, dismissed inits entirety.1The Respondent has excepted to certain credibility findings made bythe Trial Examiner. It is the Board's established policy not to overrule aTrial Examiner's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrect.Standard Dry Wall Products,Inc, 91 NLRB 544,enfd. 188 F 2d 362 (C.A. 3) We have carefully examined the record andfind no basis for reversing his findings.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM W. KAPELL, Trial Examiner: This matter, aproceeding under Section 10(b) of the National LaborRelations Act, as amended, herein called the Act, was triedinAnderson, Indiana, on July 13, 1971, with all partiesparticipating pursuant to due notice upon a complaint'issued by the General Counsel on April 30, 1971. Thecomplaint, in substance, alleges that since about November23,Respondent McLain Trucking, Inc.,2 in violation ofSection 8(a)(1), (3), and (4) of the Act, has refused to hireWilliam Kusley as a regular or trip lease driver because he(1) joined and assisted the Union and sought to bargain1Based upon a charge filed by William Kusley on December 29, 1970.All dates hereafter refer to theyear1970 unless otherwise noted.2The name of the Company as amended at the hearingcollectively through representatives of his own choosing,and engaged in other concerted activities for mutual aidand protection, and (2) filed charges or gave testimonyunder the Act. In its answer, Respondent denied engagingin any of the alleged violations, and set forth that thereasons for refusing to hire Kusley were(1) his objectiona-ble personality traits evidenced during a job interview atRespondent's office, and (2) his filing of a charge againstRespondent, subsequently dismissed, following a refusal tohire him, did not entitle him automatically to a jobthereafter with the same employer.All parties were represented and were afforded opportu-nity to adduce evidence, to examine and cross-examinewitnesses, and to file briefs. Briefs have been received fromtheGeneral Counsel and Respondent and have beencarefully considered. Upon the entire record3 in the caseand from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.COMMERCERespondent,with its principal office and place ofbusiness at Anderson, Indiana, and with places of businessin other cities of Indiana, Michigan, and Ohio, has beenengaged at all times material herein as a common carrier inthe interstate transportation of freight by truck. Annually,in the course and conduct of its business operationsRespondent receives revenues in excess of $50,000 fortransporting goods, and materials in interstate commercebetween Indiana and other States of the United ^ States.Respondent admits, and I find, that at all times materialherein it has been engaged as an employer within themeaning of Section 2(6) and (7) of the Act.II.THEALLEGED UNFAIR LABOR PRACTICESA.BackgroundFor many years Kusley has been an owner-operator of atandem tractor and trailer. During thesummerof1967heplanned the strike of the independent steel haulers. Asspokesman for that group he sent out fliers and made otherarrangements for the independent truckers who struck inabout nine States. The Teamsters, representing theemployees of many of the struck carriers, declined to helpthe independent haulers in their dispute. The dispute wasmainly over demurrage-the uncompensated time spent bytruckers while waiting to load or unload at the steel mills. Inthe agreement reached as a result of that strike, Kusley wasthe chief negotiator for the independent haulers. During thestrike,which lasted about 9 weeks, Respondent's Ohioterminal and the terminal at Hammond, Indiana, whereRespondent did business, were picketed. John Leatherman,Respondent's president, heard or read about Kusley'sparticipation in that strike.3Respondent's unopposed motion to correct the transcript is granted asrequested.194 NLRB No. 10 McLAIN TRUCKING, INC.17In Juneor July 1969Respondent'semployees at theHammond,Indiana, terminal,4who were paid under a payschedule called the Alger Formula,struck to obtain thehigher pay which Respondent was paying to its employeesatother terminals.The employees at this terminal,including Robert Johnson,asked and obtained Kusley'sassistance in their dispute,and theybegan to picket theterminal with Kusley participating in the picketing.Five orsixmeetings were thereafter held with John Leatherman, inwhich Kusley acted as spokesman for thestrikers.Theparties reached agreement and Leatherman signed amemorandumdated July15, 1969,setting forth some of theterms.5Itwas at these meetings Leatherman first becamepersonally acquainted with Kusley.Meantime,on January29, 1970,Kusley filed a charge with the Board alleging thatRespondent,in violation of Section 8(a)(3) of the Act, hadrefused to employ him until he became a member ofTeamsters Local 142.Afteran investigation by theRegional Office,Kusley withdrew the chargeon July 27because of insufficient evidence.It was stipulated that Kulsey was hired by Respondent ona trip-leasebasison the followingdaysduring 1970:February 17,March 4,6, 9, and16, April 2and 4,May 26,June 15,July 16,August 3, 4, and 5, andNovember 12.On November 11, 1970, Robert Johnson, an employee ofRespondent for the past 5 or 6 years and currently a long-lease driver,called Bill Ward,Respondent's dispatcher attheHammond terminal,about 2 hours before he wasscheduled to pick up a load and told him he was unable todo so because his truck had broken down. Johnson thenarranged with Ward's approval to have Kusley substitutefor him on this scheduled trip.B.TheRefusal To Employ KusleyThe uncontroverted testimony of Johnson shows that onNovember17, 18,and 19 he telephoned Leatherman abouthiring Kusley as a driver.During the conversation on the19th, Leatherman told him Kusley would"have to get rightwith the union before I can use him,"and he agreed tointerview him. According to Kusley, he and Johnson, whileon their way on November 23 to see Leatherman atRespondent'smain office in Anderson,Indiana, pursuantto Johnson'sprior arrangement,firstvisitedTeamstersLocal 135 at Muncie,Indiana, where Kusley applied formembership and paid$76 in dues.Theythen went toRespondent'smain office where Kusley was to beinterviewed for a job. Upon meeting Leatherman,he askedwhy theyhad filed charges with the Board against him andpersisted in discussing the matter during the beginning oftheirmeeting.Leatherman then summoned Albert Sher-ban, Respondent's operation manager,to his office wherethey continued their discussion.Kusley stated that hedidn't like to be forced to join the Union as a condition ofemployment and asked Leatherman, "Well,will you put me4At that time Respondent took over the terminal through a merger withContract Carriers, the prior operator.5Employee Robert Johnson who had previously been laid off becausehe was not a union member was reinstated by the terms of the settlement.6Respondent hired two types of drivers. long-lease drivers who arehired for periods of 30 days or longer, and trip-lease drivers who are hiredfor a specific trip; i e., on a one-trip basis. Both types of drivers areresponsible for their own equipment which is leased to Respondent.on as a regular driver." Leatherman replied that he wouldthink it over and have to take it up with his laborconsultant, and also stated that he (Kusle'y) would have toget straightened out with the Union, and that there waspressure being brought to bear upon him by the Union.Kusley claimed that he was a union member although theyhad refused to accept his dues.? The meeting ended with astatement by Leatherman that he would call Kusley to lethim know whether or not he would be hired. Not hearingfrom Leatherman, Kusley called him on December 8 andnot finding him in,he left a messageto return his call.When Leatherman failed to return his call Kusley calledagainon December 9 and asked Leatherman whether hehad decided to hire him. Leatherman stated that he didn'tthink he would be hired at this time because business wasslow and men were being laid off. Thereafter, Kusley calledtheHammondterminal on numerousoccasions and wastold they were not hiring or to call Leatherman about it.Between December 1, 1970, and April 2, 1971, Kusleycalled Respondent over 30 times without receiving a singletrip-lease job or regular work.Leatherman did not materially dispute the testimony ofKusley or specifically deny thestatementsattributed to himby Kusley. He stated that when Kusley visited his office onNovember 23 he kept his hat on, looked at the wall and saidvery little, and at no time did he say he thought Respondentwas a good company. He stated further that Johnson'srecommendation was not too good because Johnson'srecord as an employee was not very good, that theCompany had laid off four to five drivers, and that the"board" (a list of employees to whom work was assigned onthe basis of seniority) was completely filled with regularemployees. After the meeting on November 23 he andSherban decided not to hire Kusley because he kept his haton, he didn't look at Leatherman when he spoke to him, henever made any remarks about Respondent being a goodcompany, his sponsor (Johnson) had a bad record forpunctuality, and there was no work for Kusley on that day.He also called the dispatcher at the Hammond terminal andtold him not to permit Kusley to establish seniority and notto use him as a trip-lease driver.Robert Rusnock, the manager of the Hammond terminal,testified that in hiring drivers preference was given todriverswho were recommended by owner-drivers whoowned more than one equipment set under lease toRespondent, and that of all the drivers he hired afterNovember 23, of whom there were a great number, onlytwo of them were not recommended by such equipmentowners, and these two were hired to haul tinplate, an itemnot known by Respondent to be within the truckingcapability of Kusley's tandem truck because of its structure.Rusnockalso claimedthat on the occasions when Kusleycalled in for work, it was during the late afternoon after thetrip schedules had already been drawn up, or that there was7Kusley was apparentlyreferring to a case inwhich he had previouslyfiled 8(bXl)(A) chargesagainst TeamstersLocal 142 inJune alleging,interaka,that theUnion had discriminatorilyrefused to accept his dues becauseof its beliefthat hewas going to file charges against it under theAct. TheBoard in dismissing this allegationheld thata refusalto accepthis dueswhile still retaining him as a member did not restrain or coerce hun inviolationof the Act (190 NLRB No. 19). 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDan insufficient number of trips to take care of the regular(long-lease)driversbecause of strikes in the industriesserved by the carriers.C.ConclusionsLeatherman's testimony shows that following the meetingwith Kusley and Johnson on November 23 he decided notto employ Kusley and instructed the Hammond terminalnot to hire him for any work. Thus, regardless of any needfor drivers, Kusley was not to be hired. In this setting and inview of the fact that Respondent hired about 30 driversduring the period in question, I find it difficult to creditRespondent's evidence to the effect that there was no workavailable forKusley on any of the great number ofoccasions he called because the work assignments hadalready been made and business was slow due to the strikesin the industries served by the carriers. I, therefore,conclude that during this period Respondent discriminatedagainstKusley in hiring drivers. However, before suchdiscrimination can be found to be violative of the Act, it hasto be established that it was due, as claimed by the GeneralCounsel, to the fact that Kusley had filed charges againstRespondent, and/or had engaged in protected concertedactivities on behalf of and in concert, with Respondent'semployees during the 1969 strike at the Hammondterminal.Respondent contends that, aside from a lack of work,Kusley was not hired because of the manner in which heacted when interviewed on November 23. A refusal to hireKusley because of his personality or for any other reasonwould not be violative of the Act unless asserted to concealthe reasons alleged by the General Counsel.It appears that subsequent to the filing and withdrawal ofKusley's charges against Respondent, he, nevertheless, washired on five trip-lease jobs and that Leatherman agreed tointerview him for a job. I regard Leatherman's references tothe filing of Kusley's charges at the November 23 meetingas nothing more than an academic postmortem discussionof that matter. These findings raise strong inferences thatRespondent was not motivated to refuse to hire Kusleybecause he filed the charges. The undemed statementattributed to Leatherman that Kusley had to get straight-ened out with the Union, which was bringing pressure to8 It is significant to note, as pointed out by Respondent, that althoughJohnson actively participated in the 1969 strike against Respondent andbear upon him, would appear to indicate that Kusley'sunion difficultieswere, to some extent, impeding hisprospective employment by Respondent. However, therecord shows that although Leatherman was aware ofKusley's past difficulties with the Teamsters and hisinvolvement in the 1969 strike, that did not deter him fromconsenting to interview him for a job, nor preclude himfrom obtaining trip-lease jobs during 1970 prior to theirNovember 23 meeting.8 Furthermore, Kusley took theprecaution of joining Teamsters Local 135 before meetingwith Leatherman to forestall any objection due to his lackofmembership in the Teamsters. Apparently, Kusley'sabrasive personality and the manner in which he behavedat the November 23 meeting irritated and provokedLeatherman to the point of refusing to hire him. WhileLeatherman's objections toKusley,whether real orimagined, may appear to lack substance or even be worthyof serious consideration, it is not for the Board to judgetheirgravity or significance if, in fact, they were themotivating cause for refusing to hire Kusley, and not hisprotected concerted activities or union difficulties. Basedon all the evidence and the demeanor of the witnesses, Iconclude that Leatherman was motivated to refuse to hireKusley because of his personality. I, therefore, conclude theGeneral Counsel has not established by the preponderanceof the evidence that Respondent discriminatorily refused toemploy Kusley in violation of Section 8(a)(1), (3), or (4) ofthe Act.CONCLUSIONS OF LAW1.Respondent is an employer whose operations affectcommerce within the meaning of Section 2(6) and (7) of theAct.2.Respondent has not engaged in conduct constitutingunfair labor practices within the meaning of Section 8(a)(1),(3), or (4) of the Act.Upon the foregoing findings of fact,conclusions of law,and the entire record and pursuant to Section 10(c) of theAct, Ihereby issue the following recommended:ORDERThe complaint is dismissed in its entirety.also filed charges against Respondent, he continues in its employ.